Citation Nr: 1026089	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-26 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


WITNESSES AT HEARING ON APPEAL

The Appellant and her son


ATTORNEY FOR THE BOARD

T. M. Gillett




INTRODUCTION

The Veteran had service from August 1962 to August 1982, to 
include service in the Republic of Vietnam.  The Veteran died in 
December 2004, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania. 

The appellant and the appellant's son testified before the 
undersigned Veterans Law Judge at a Travel Board hearing held at 
the RO in December 2007.  A copy of the hearing transcript has 
been associated with the claims file.


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was 
not in effect for any disorder.

2.  The original certificate of death shows that the Veteran died 
in December 2004 at the age of 60; the cause of death was 
recorded as perforated intestines, due to (or as a consequence 
of) metastatic cancer; contemporaneous private treatment records 
indicate that the Veteran had metastatic cancer of the liver.

3.  There is no medical evidence or competent opinion linking the 
causes of the Veteran's death to service.




CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the decedent's death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009).  The VCAA provides, among 
other things, for notice and assistance to VA claimants under 
certain circumstances.  VA has issued final rules amending its 
adjudication regulations to implement the provisions of the VCAA.  
See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for VA 
benefits or who attempts to reopen a previously denied claim.

a.  Duty to Notify.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete a 
claim.  38 U.S.C.A. §§ 5102, 5103. In order to meet the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
VCAA notice must (1) inform the claimant about the information 
and evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice should 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), that held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include (1) the Veteran's status; (2) 
the existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) the degree of 
disability; and (5) the effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim, and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
Veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

The United States Court of Appeals for Veterans Claims (Court) 
held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, when 
adjudicating a claim for dependency and indemnity compensation 
(DIC) (to include service connection for the cause of the 
Veteran's death), the VA must perform a different analysis 
depending upon whether a Veteran was service connected for a 
disability during his or her lifetime.  The Court concluded that, 
in general, section 5103(a) notice for a DIC case must include 
(1) a statement of the conditions, if any, for which a Veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a claim for service connection for the cause of the 
Veteran's death based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a claim based on a condition not yet 
service connected.

The Board finds that a July 2005 VCAA letter substantially 
satisfied most of the provisions of 38 U.S.C.A. § 5103(a).  The 
appellant was informed about the information and evidence not of 
record that was necessary to substantiate her claim; the 
information and evidence that the VA would seek to provide; the 
information and evidence the claimant was expected to provide; 
and to provide any evidence in her possession that pertained to 
her claim.  

With respect to the Dingess requirements, the July 2005 notice 
did not provide information regarding the type of evidence 
necessary to establish a disability rating or effective date for 
a service-connected disorder.  However, such notice was later 
provided in June 2006.  In any event, to the extent that a 
content or timing deficiency exists, there is no prejudice in 
issuing a final decision at this time because the preponderance 
of the evidence is against the claim for service connection for 
the cause of the Veteran's death.  Accordingly, any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.

The Board also notes that the appellant was not provided notice 
containing the detail required by the Hupp decision.  However, 
the Board finds this to be harmless error.  As the Veteran was 
not service-connected for any disorders during his lifetime, the 
RO was not required to provide a listing of the conditions for 
which he was service-connected at time of his death.  Moreover, 
although the RO did not provide a notice specifically detailing 
the evidence and information required to substantiate a claim 
based on a condition not yet service-connected, the Board notes 
that the appellant, from her actions and her testimony, indicated 
actual knowledge of the requirements for service connection.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  For example, 
in a December 2005 statement, the appellant expressed her belief 
that the Veteran's in-service peptic ulcer and rectal bleeding 
were both indications of intestinal problems that would result in 
cancer.  Also, in an August 2005 statement, the appellant 
indicated that the Veteran was exposed to Agent Orange during 
service in Vietnam.  As such, the Board finds that the appellant 
was aware of the requirements for service connection and, as 
such, any error in failing to provide notice in compliance with 
Hupp did not affect the outcome of this appeal.  

Also, the evidence does not show, nor does the appellant contend, 
that any notification deficiencies, with respect to either timing 
or content, have resulted in prejudice.  The record raises no 
plausible showing of how the essential fairness of the 
adjudication was affected.

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the appellant.  The evidence of 
record indicates that VA acquired the Veteran's service treatment 
records to assist the appellant with her claim.  In reviewing the 
claims file, the Board notes that the record does not contain any 
treatment records written on the date of or shortly after the 
Veteran's death.  However, the record does contain treatment 
records indicating treatment for the Veteran's fatal cancer up to 
the date immediately prior to his death.  Also, in an August 2005 
statement, the appellant stated that the Board did not need to 
acquire any more records regarding the Veteran's death as she had 
provided all private treatment records related to his fatal 
cancer.  As such, the Board finds that there is no indication of 
any additional relevant evidence that has not been obtained.  

As to the duty to provide a medical opinion, the record shows 
that the Veteran died of lung cancer due metastatic carcinoma of 
the liver and pancreas.  Carcinoma of the liver is not apparent 
in the record until decades post-service and there is no 
competent evidence of a causal link between the Veteran's fatal 
cancer and any incident of service.  Although the Veteran is 
presumed to have been exposed to Agent Orange during service, the 
Board notes that metastatic liver and pancreatic cancers are not 
on the list of disorders presumed related to in-service herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  Under these circumstances, 
there is no duty to provide a medical opinion in this case 
because there is no competent evidence indicating that the 
Veteran's cancer may be related to service and no competent 
evidence of cancer in service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003).  The only evidence that the Veteran's cancer was related 
to service is the appellant's testimony.  However, she does not 
assert that the veteran was diagnosed with liver or pancreatic 
cancer in service or that he had experienced continuity of 
symptomatology since service.  Rather, her testimony and claim is 
that exposure to Agent Orange caused the fatal cancer.  This is 
not something that is capable of lay observation, and does 
require medical expertise to address.  See Jandreau v. Nicholson, 
492 F.3d, 1372 (Fed. Circ. 2007); Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed.Cir.2009).  In view of the foregoing, the Board 
finds that the VA has fulfilled its duty to notify and assist the 
appellant in the claim under consideration.  Adjudication of the 
claim at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no risk 
of prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

II.  Service Connection.  

38 C.F.R. § 3.312 sets forth the provisions governing benefits 
relating to a Veteran's cause of death.  38 C.F.R. § 3.312.  
Specifically, it states that "[t]he death of a Veteran will be 
considered as having been due to a service-connected disability 
when the evidence establishes that such disability was either the 
principal or a contributory cause of death."  38 C.F.R. § 
3.312(a); accord Timberlake v. Gober, 14 Vet. App. 122, 127 
(2000).  A service-connected disability "will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto."  
38 C.F.R. § 3.312(b); accord Timberlake, supra.  In contrast, a 
contributory cause of death is a service-connected disability 
that is shown to have "contributed substantially or materially 
[to death]; that is combined to cause death; that is aided or 
lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1); accord Timberlake, supra.  Thus, "[i]t is not 
sufficient to show that it causally shared in producing death, 
but rather it must be shown that there was a causal connection," 
and a contributory cause of death is not related to the principal 
cause.  38 C.F.R. § 3.312(c)(1).  Determining the Veteran's cause 
of death requires the "exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been made 
of all the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports."  38 C.F.R. § 
3.312(a).

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110.  Service connection 
may also be established for disease diagnosed after discharge 
from service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 
3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any time 
after service.  38 C.F.R. §3.307(a)(6)(ii).

38 U.S.C.A. § 5107 sets forth the standard of proof applied in 
decisions on claims for Veterans' benefits.  An appellant will 
receive the benefit of the doubt when an approximate balance of 
positive and negative evidence exists.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  Thus, when an appellant seeks benefits and the 
evidence is in relative equipoise, the appellant prevails.  Wells 
v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  A claim will be denied only if a 
preponderance of the evidence is against the claim.  See Alemany 
v. Brown, 9 Vet. App. 518, 519-20 (1996).

The appellant essentially claims that a disorder related to the 
Veteran's service, to include exposure to Agent Orange during 
service, contributed to his death.  Service personnel records 
confirm that the Veteran served inside the Republic of Vietnam 
during the conflict.  At the time of his death, the Veteran was 
not service-connected for any disorders.  

Reviewing the service treatment records, in a May 1963 service 
treatment record, the Veteran reported feeling cramps and 
abdominal pain.  He reported that his stools were loose and that 
he had experienced nausea and vomiting.  An examination was 
negative.  In a subsequent May 1963 service treatment record, the 
Veteran again sought treatment for abdominal pain.  An abdominal 
examination was negative.  

In an August 1973 service treatment record, the Veteran stated 
that he had experienced recurrent rectal bleeding over the 
previous four months with one episode two years prior to 
examination.  A subsequent procto-sigmoidoscopy was normal.

In an August 1973 service treatment record, the examiner 
indicated that the Veteran was experiencing rectal bleeding.  

In a November 1975 service treatment record, the Veteran reported 
experiencing stomach and chest pain over the previous month.  The 
examiner diagnosed probable peptic ulcer disease and prescribed 
Maalox for treatment.

In a May 1980 service treatment record, the examiner reported 
removing skin growths as part of a biopsy for skin cancer.  

In a May 1982 service pre-discharge examination report, the 
examiner noted that the Veteran's systems, to include the gastro-
urinary and anal/urinary systems, were normal.  The examiner 
noted that a test indicated that the Veteran had blood in his 
stools at the time of examination.

In a subsequent May 1982 service treatment record, an examiner 
diagnosed the Veteran as having internal hemorrhoids.  

In an additional May 1982 service treatment record, the examiner 
indicated that the Veteran had a colonic mass of the sigmoid 
colon.  

In an additional 1982 service treatment record, the examiner 
noted that a procto examination was within normal limits.  After 
a barium enema examination, the examiner diagnosed "rule out 
adeno carcinoma of the colon."  

Post-service treatment records indicate treatment for cancer, 
beginning in November 2004.

In a November 8, 2004 private treatment record, specifically a 
report of a laparoscopy and multiple liver biopsies, the examiner 
found hepatic metastases on the liver.

In a contemporaneous November 2004 private treatment record, 
authored the same day, an examiner performed a liver biopsy and 
diagnosed adenocarcinoma involving the liver.

In a November 16, 2004 private treatment record, the examiner 
diagnosed metastatic carcinoma of the liver, probable primary 
pancreas, and diarrhea secondary to the carcinoma.

In a November 20, 2004 private abdomen MRI report, the examiner 
indicated that the Veteran's admitting diagnosis was metastatic 
cancer of the lung.  After reviewing the MRI, the examiner noted 
a 7 cm infiltrating type mass in the root of the small bowel 
mesentery possibly representing a carcinoid tumor; multiple 
lesions present on the liver; and cholelithiasis.  

In a private X-ray of the small bowel report, dated November 23, 
2004, the examiner noted that the Veteran's small bowel was 
normal.

In a private treatment record, dated December 1, 2004, the 
examiner reported that the Veteran's small bowel series did not 
show any small bowel abnormalities.  Therefore, he believed that 
the mass in the mesentery could represent an extension of a 
pancreatic tumor, but this was unclear.  The assessment was 
metastatic carcinoma of the liver, probable pancreatic primary. 

In a December 7, 2004 private treatment record, the examiners 
admitted the Veteran to the hospital due to reports of abdominal 
discomfort, anorexia, shortness of breath, and progressive 
diarrhea.  The clinical impression was metastatic carcinoma of 
the liver and route of the mesentery status post one cycle of 
chemotherapy; probable significant tumor necrosis potentiating 
abdominal pain; mesenteric infarction secondary to the above 
problems; pain secondary to the above; and electrolyte imbalance 
as related to chronic diarrhea and intraabdominal tumor.  

In a subsequent December 7, 2004 private treatment record, the 
Veteran reported having yellow-green diarrhea beginning four days 
prior to admission which subsequently progressed to bloody 
diarrhea.  The Veteran complained of generalized abdominal pain, 
especially with movement, without relief.  The Veteran was unable 
to eat.  The impression was a lower GI bleed and side effects 
from chemotherapy.

The Veteran's death certificate indicates that he died on 
December 8, 2004, at the age of 60.  The cause of death was 
recorded as perforated intestines, due to (or as a consequence 
of) metastatic cancer. 

In a December 2005 statement, the appellant reported that the 
Veteran was diagnosed with peptic ulcers and rectal bleeding 
during service.  She indicated that these were early signs of 
intestinal problems that would result in cancer.  

In an August 2005 statement, the appellant noted that the Veteran 
was exposed to Agent Orange during service.

At a December 2007 Board hearing, the appellant stated that the 
Veteran's cancer physician told her that he did not know the 
origin of the Veteran's cancer.  However, she said that many 
people had told her that the disorder may have been service-
connected.  She also stated that examiners did not perform an 
autopsy.  

Having reviewed the evidence of record, the Board finds that the 
preponderance of evidence weighs against a finding of service 
connection for the cause of the Veteran's death.  The appellant 
contends that the Veteran's cause of death was related to either 
a disorder incurred in service or exposure to Agent Orange.  The 
Veteran's death certificate indicates that the Veteran died of 
perforated intestines related to metastatic carcinoma.  Although 
the nature of the carcinoma is not indicated on the death 
certificate, several private treatment records written just prior 
to the Veteran's death state that the Veteran had cancer of the 
liver and pancreas.  The record also contains a November 2004 
abdomen MRI report which includes an admitting diagnosis of lung 
cancer.  However, the Board notes that the MRI report did not 
contain any findings suggesting lung cancer and the other records 
of evidence are devoid of any mention of this disorder.  
Therefore, as the record contains no other evidence suggesting 
that the Veteran had lung cancer, the Board must assume that his 
death was related to the documented liver and pancreatic cancers.  
As the Veteran served in the Republic of Vietnam, it is presumed 
that he was exposed to herbicides during service.  However, liver 
and pancreatic cancers are not on the list of disorder presumed 
to be caused by exposure to herbicidal agents.  See 72 Fed. Reg. 
32395 (Jun. 12, 2007)  (indicating that he Secretary of VA has 
stated that there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined that a presumption of service connection 
is warranted).  Also, the record does not contain any objective 
medical evidence indicating a direct link between the Veteran's 
liver/pancreatic cancer and any incident or disorder related to 
service, to include exposure to Agent Orange, rectal bleeding or 
peptic ulcers.  Although the appellant has stated that she 
believes that a service-related disorder caused the Veteran's 
death, she has not been shown to possess the requisite training 
or credentials needed to render a competent opinion as to medical 
causation.  Therefore, her lay opinion does not constitute 
competent medical evidence and lacks probative value.  The only 
evidence that the Veteran's cancer was related to service is the 
appellant's testimony.  However, she does not assert that the 
veteran was diagnosed with liver or pancreatic cancer in service 
or that he had experienced continuity of symptomatology since 
service.  Rather, her testimony and claim is that exposure to 
Agent Orange caused the fatal cancer.  This is not something that 
is capable of lay observation, and does require medical expertise 
to address.  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. 
Circ. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009).  Under these circumstances, the Board finds that 
the preponderance of the evidence competent evidence is against a 
finding that the Veteran's death is related to service.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim for 
service connection for the cause of the Veteran's death must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 Vet. 
App. 49, 56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


